Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/19/2020 has been entered.

Response to Amendment
Applicant’s amendments filed on 11/19/2020 to claims 1 and 12 are acknowledged by the examiner.
Claims 1-3 and 5-16 are pending.
Claim 1-3 and 5-16 are examined.

Response to Arguments
Applicant’s amendments to the claims filed on 11/19/2020 have changed the scope of the claims by further narrowing many of the previously presented limitations in claim 1 and 12. Therefore, Applicant’s arguments with respect to claims 1-3 and 5-16 have been considered but are moot in view if the new grounds of rejection laid out below. However, the primary of Brunswick remains relevant, because Brunswick discloses most of the structural limitations in Claim 1 and 12. Furthermore, the Grounds teaching reference still remains relevant because Hayashi continues to teach the anti-adhesive  teaching reference still remains relevant because Hayashi continues to teach the plate being cut from an anti-adhesion treated sheet material and the Carlson teaching reference still remains relevant because Carlson continues to teach the strip capable of covering an edge portion of the plate. Accordingly, examiner continues to rely on the Grounds, Hayashi, and Carlson references in the new grounds of rejection, along with the newly founded prior art of Baylor along with extrinsic evidence provided by Rich which further teaches the newly added limitations relating to the material properties of the plate of thermoformable material in the current rejection laid out below.

Applicant argument that one skilled in the art would recognize that the presence of such additional means (e.g., for securing and tighten the orthosis around a limb or joint like the hook and loop fasteners 28 of Brunswick or Hayashi) requires the intervention of a professional or another person to secure the device around the limb or joint with a suitable tension and that Brunswick (even if taken in combination with the other applied references) nowhere discloses and/or fairly suggests a sleeve made of elastic fabric and shaped to compress a limb or joint, much less suggest the concept of a sleeve that is an integral sleeve configured such that the operation of the orthosis does not require the intervention of another person and/or professional, or suggest the concept of a sleeve that is made of a single piece of elastic fabric configured such that the operation of the orthosis does not require the intervention of another person and/or professional is acknowledged by the examiner but is not persuasive. Examiner notes that sleeve 18 of Brunswick is elastic, see Col 4, lines 33-37, and that sleeve 18 of Brunswick is secured to the user via hook and loop-type fasteners which inherently allows one the full capability of operating the device without the intervention of another person and/or professional as hook and loop-type fasteners allow for simple and quick attachment and detachment, see Figs 1-2 and Col 5, lines 1-39 of Brunswick. In conclusion, the examiner contends that one of ordinary skill in the art of fasteners 

Applicant’s argument that In fact, the device of Brunswick exactly corresponds to the prior art as discussed in the specification of the present application, which states: “Currently, orthotists make custom orthoses including a thermoformable material, following procedures defined by the manufacturers of these materials. It turns out that all these procedures cannot be performed by the patient himself, and are usually intended to be implemented by professionals. In addition, orthoses made in accordance with these procedures are relatively heavy and bulky, due in particular to the use of heavy and thick knitwear and fastening bands with loops and hooks (Velcro-type)” is acknowledged but is not persuasive. Examiner notes that applicant has not cited where this is positively recited in Brunswick and examiner is unable to find this positively recited in Brunswick. As a result, examiner is unable to properly respond to applicant’s argument. For purposes of compact prosecution, examiner has provided further detail to help better explain in the new rejection down below. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant’s arguments regarding the plate of Brunswick being malleable at a specific temperature range in the currently amended claims 1 and 12 are acknowledged by the examiner and are found to be persuasive. As a result, examiner relies in new teaching reference Baylor and extrinsic evidence provided by Rich to teach the newly added limitation in the new rejection down below.

Grounds failing to teach the deficiencies of Brunswick are acknowledged by the examiner but are not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Examiner is using Grounds because Grounds discloses and pocket made of an analogous material but more importantly that the pocket of Grounds is capable of being covered with PTFE. PTFE is a well-known anti-adhesive material in the art of material science as it is used to reduce the coefficient of friction between two structures and that one of ordinary skill in the art would recognize that the material would be capable of preventing adhesion with whatever it was interacting with due to its inherent, low coefficient of friction.

Applicant’s arguments regarding Hayashi failing to teach a plate cut from an anti-adhesion treated sheet material are acknowledged by the examiner but are not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Examiner is relying on the combination as disclosed in the prior office action. Examiner relies on Hayashi because Hayashi teaches an analogous plate (11, see Fig 1) wherein the plate is cut from an anti-adhesion-treated sheet material (Col 3, lines 1-5) for the purposes of making a conformable orthosis (Col 3, lines 1-5).

Again, in response to applicant's arguments against the references individually (Carlson), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Examiner relies on Carlson because it is in the same field of endeavor and is used to teach of a strip (Col 1, lines 5-11, see Figs 1, 2, and 4) having a low coefficient of friction (12, see Fig 2; Col 42-43) with an adhesive (16, see Fig 2) that is capable of adhering to an analogous surface (Col 8, lines 53-67 to Col 9, lines 1-2) for the purpose of reducing the coefficient of friction between the two surfaces (Col 3, lines 38-45).

Applicant argues that Brunswick's woven fabric gauze consists of threads that can become embedded, see Brunswick at col. 6, lines 33-38 have been considered but are not persuasive. Examiner concurs that the pocket panel is a polyether foam having a thin woven fabric gauze, e.g. of nylon on both sides as stated in the excerpt; However, the examiner contends that Brunswick never positively discloses that these nylon threads are embedded during and after the thermoforming process. (For purposes of further clarification, the examiner is interpreting the term “embedded” as “enclosed closely in or as if in a matrix: set firmly into a mass or material” as referred to by the Merriam-Webster’s dictionary definition) Furthermore, Brunswick further discloses that the plate can be removed in and out of the pocket during and after the thermoforming process (Col 3, lines 3-5; 16 is capable of moving out of 14 to perform the thermoforming operation (Col 6, lines 57-60) and 16 is also capable of being placed into 14 after the thermoforming operation (Col 6, lines 60-61)), thus disclosing away from the applicant’s argument of the possibility of the treads being embedded during and after the thermoforming process. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3,6,8-9,12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sumner Brunswick (US Patent No. 4,716,892), in view of Baylor (US 5,898,938) with extrinsic evidence provided by Rich (US 2016/0095737 A1), in view of Grounds (US Patent Application Publication No. 2002/0026664 A1).

Regarding claim 1, Brunswick disclose of an orthosis for maintaining a limb or a joint of a human or a vertebrate animal, the orthosis comprising: 
a sleeve (18, see Fig 1 and 2; 18 is capable of forming into a sleeve when wrapped around a user) formed from an elastic fabric (Col 4, lines 33-37) and shaped to compress the limb or the joint (18 is elastic and is capable of being shaped and capable of compressing a limb further via 24, see Fig 1 and 2; Col 2, lines 16-35), 
a plate (16, see Fig 1 and Fig 4) made of a thermoformable material (Col 6, lines 39-43) which is malleable at a temperature and rigid at room temperature (Col 6, lines 39-43; 16 is a thermoformable material that is malleable when heated and rigid at room temperature), and 
a pocket formed on the sleeve and configured to receive the plate(14, see 1 and 3a), the pocket (14) having a shape corresponding to a shape of the plate(the shape of 14 is adjusted to fit 16 when assembled and is thus considered as corresponding in shape, see Fig 1), 

a thermoforming operation of the plate, the thermoforming operation including placing the orthosis on the limb or the joint with the plate in a malleable state in the pocket (during the thermoforming process, the orthosis is seen placed on a user’s limb, which includes a joint, with 16 present in 14 in a malleable state, see Figs 1 and 3; Col 6, lines 60-68 to Col 7, lines 1-8) facilitating relative movement of the plate with respect to the elastic fabric forming the pocket (Col 3, lines 3-5; 16 is allowed to move into and out of 14) during and after the thermoforming operation (Col 3, lines 3-5; 16 is capable of moving out of 14 to perform the thermoforming operation (Col 6, lines 57-60) and 16 is also capable of being placed into 14 after the thermoforming operation (Col 6, lines 60-61)), and 
either the sleeve is an integral sleeve (sleeve 18 includes other parts that together forms the device 10 and is thus considered as being an integral sleeve as 18 is capable of forming into a sleeve when wrapped around a user, see Figs 1 and 2) (examiner is interpreting the term “integral” to be defined as “composed of constituent parts” as referred to by the Merriam-Webster’s dictionary definition) configured such that the operation of the orthosis does not require the intervention of another person and/or professional (sleeve 18 is secured to the user via hook and loop-type fasteners which inherently allows one the full capability of operating the device without the intervention of another person and/or professional as hook and loop-type fasteners allow for simple and quick attachment and detachment, see Figs 1-2 and Col 5, lines 1-39), or the sleeve (18) in made of a single piece of elastic fabric (Col 4, lines 34-37) configured such that the operation of the orthosis does not require the intervention of another person and/or professional (sleeve 18 is secured to the user via hook and loop-type fasteners which inherently allows one the full capability of operating the device without 
Brunswick does not explicitly disclose wherein the plate made of a thermoformable material is malleable at a temperature between 65 and 75 degrees Celsius and rigid at room temperature. 
Baylor teaches of an analogous device used in the art of maintaining and protecting a user’s joints (Figs 23 and 25-28; abstract) having an analogous sleeve (100, Figs 25-28), analogous pocket (102, see Figs 25-28),  and an analogous plate made of a thermoformable material, wherein the plate made of a thermoformable material is malleable at a temperature between 65 and 75 degrees Celsius and rigid at room temperature (85,104, see Figs 23 and 25-28; 85 and 104 are one in the same as Baylor contemplates that the material of 104 to be similar to 85 (Col 9, lines 8-15; Baylor) where 85 is preferably made of aquaplast (Col 8, lines 50-58; Baylor)) for the purpose of being easily formable thus enhancing the protection of the users joints when in use (Col 8, lines 50-58 and abstract; Baylor). Examiner notes that the material aquaplast is same material as referred to in the 3rd paragraph, pg 6 of applicant’s spec to describe the plate and will thus be malleable at a temperature between 65 and 75 degrees Celsius and ridged at room temperature. For purposes of compact prosecution, the examiner also relies on extrinsic evidence of Rich disclosing the material aquaplast as being malleable in the temperature ranges between 65 and 75 degrees Celsius ([0027]-[0028]; Rich) (140-160 degrees Fahrenheit fall in the range of 65-75 degrees Celsius) for the purpose being moldable at a low temperature and thus quicker to begin molding. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of the plate disclosed by Brunswick with the material of the plate as taught by Baylor with extrinsic evidence provided by Rich in order to provide a thermoformable plate capable of being molded at a low temperature thus allowing a quicker time to begin the molding process and thus enhancing the overall invention.

As combined, although Brunswick discloses the surface of the pocket being treated, Brunswick is silent wherein the surface of the pocket or the panel is covered with a coating and is silent of the coating being configured to prevent threads of the elastic fabric from being embedded in the plate, the embedding resulting from a thermoforming operation of the plate, the prevention of embedding enabling relative movement of the plate with respect to the elastic fabric forming the pocket during and after the thermoforming operation.
Grounds teaches of an analogous device used in the art of protecting vulnerable regions of the body (see Abstract) having an analogous elastic pocket (26, see Fig 5; abstract and [0054]) and an analogous plate (44, see Fig 5; Abstract and [0056]; the examiner is interpreting the term “plate” to be defined as a smooth flat thin piece of material as referred to by the Merriam-Webster’s dictionary definition) wherein the surface of the pocket in contact with the plate when the plate is in the pocket is covered with a coating ([0054]; the inner surfaces of the pocket 26 are coated with PTFE and is thus considered as being covered) that is capable of facilitating relative movement of the plate with respect to the elastic fabric forming the pocket during and after operation ([0064] and [0069]) for the purpose of keeping the plates in a desired structural shape ([0054]) as well as for allowing relative movement of the plate with respect to the pocket ([0064] and [0069]), thus enabling quick and easy insertion and removable of the plate with respect to the pocket.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the surfaces of the pocket disclosed by Brunswick, to be treated with the coating as taught by Grounds in order to keep the plate in a desired structural shape ([0054]) as well as for allowing relative movement of the plate with respect to the pocket ([0064] and [0069]), thus enabling quick and easy insertion and removable of the plate with respect to the pocket.

As combined, the modified Brunswick disclose that the pocket and plate facilitating the prevention of embedding enabling relative movement of the plate with respect to the elastic fabric of the pocket during and after the thermoforming operation by a coating configured to prevent treads of the elastic fabric from being embedded in the plate, the embedding from an embedding of threads of the elastic fabric resulting from a thermoforming operation of the plate (this limitation is a product-by-process limitation, where the process is "prevent treads of the elastic fabric from being embedded in the plate, the prevention of embedding enabling relative movement of the plate with respect to the elastic fabric forming the pocket during and after the thermoforming operation” The structure of Brunswick, Baylor, and Grounds has the structure required by the claim (the plate and the pocket having relative movement with respect to one another during and after the thermoforming process, see Brunswick (Col 3, lines 3-5 Col 3; 16 is capable of moving out of 14 to perform the thermoforming operation (Col 6, lines 57-60) and 16 is also capable of being placed into 14 after the thermoforming operation (Col 6, lines 60-61); the plate 85/104 being made of the same material noted in the applicants spec 3rd para, pg 6 and capable of being inserted and removed from a pocket, see Baylor (Figs 23,25-28, Col 8, lines 50-58, and Col 9, lines 8-15);also see Grounds, Abstract,[0054],[0056],[0064],[0066]; the pocket (26) and plate (44) having relative movement with respect to one another via coating (PTFE) allowing quick insertion and removal during and after operational use) and can therefore be expected to perform in the same manner as Applicant's. As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the  steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. See MPEP 2113).

Regarding claim 2, the modified Brunswick discloses the orthosis according to claim 1. 


Regarding claim 3, the modified Brunswick discloses the orthosis according to claim 1. 
Brunswick further discloses wherein the pocket (14) is formed by a layer (20) attached to the sleeve (18), the layer being made of a padded fabric (Col 6, lines 33-38; an open cell polyether foam with nylon on both sides).  

Regarding claim 6, the modified Brunswick discloses the orthosis according to claim 1. 
As combined, Grounds further discloses wherein the coating (PTFE, [0054]) is configured to reduce adhesion between the plate and inner faces of the pocket (examiner is interpreting the adherence between the plate and the inner surface of the pocket to be the van der waals forces between the two; with that being said, PTFE is a coating well known in the art of material science as being used as a surface coating to reduce the coefficient of friction between two adjacent surfaces and would therefore be seen as reducing the adhesion) during and after the thermoforming operation of the plate (Col 3, lines 3-5; 16 is capable of moving out of 14 to perform the thermoforming operation (Col 6, lines 57-60) and 16 is also capable of being placed into 14 after the thermoforming operation (Col 6, lines 60-61); Brunswick).

Regarding claim 8, the modified Brunswick discloses the orthosis according to claim 1. 
Brunswick further discloses wherein the sleeve is adapted to one of the following shapes: 


    PNG
    media_image1.png
    439
    771
    media_image1.png
    Greyscale

a first shape of a distal part of a leg including an ankle and a foot of a human (Col 1, lines 66-68 to Col 2, lines 1-3), the first shape including:
 a proximal opening (x, see annotated Fig 1) configured to receive the leg, a distal opening (y, see annotated Fig 1) configured to receive a forefoot of the foot, and an intermediate opening (15d, see Fig 1) configured to receive a heel of the foot, the sleeve including two pockets for covering a malleoli of 

    PNG
    media_image2.png
    559
    539
    media_image2.png
    Greyscale

a third shape of a foot of the human (Col 1, lines 66-68 to Col 2, lines 1-3) and a proximal portion of a big toe of the foot, the third shape including:
a distal opening (a, see annotated Fig 3) configured to receive the distal portion of the big toe, a proximal opening (b, see annotated Fig 3) configured to receive the foot, and an intermediate opening (c, see annotated Fig 3) configured to receive remaining toes of the foot, the sleeve (18) including a 

Regarding claim 9, the modified Brunswick discloses the orthosis according to claim 8. 
Brunswick further discloses wherein the sleeve (18) is adapted to the first shape (Col 1, lines 66-68 to Col 2, lines 1-3; the orthosis can be configured to be adapted to the shape of the ankle and foot), the sleeve (18) being secured to a band (24, see Fig 1) configured to be wrapped around the foot and the ankle (Col 2, lines 16-35; 24 is configured to be wrapped around a portion of the body, see Figs 3,6,7,10) so as to further tighten the sleeve around the foot and the ankle (Col 2, lines 16-35) during the thermoforming operation of the plate (Col 2, lines 26-28).  

Regarding claim 12, Brunswick discloses a method of manufacturing an orthosis for maintaining a limb or a joint of a human or vertebrate animal, the method comprising:  
fabricating an at least partially elastic sleeve (18, see Fig 1 and 2, Col 4, lines 33-37; 18 is capable of forming into a sleeve when wrapped around a user) shaped to compress the limb or the joint (18 is elastic and is capable of being shaped and capable of compressing a limb via 24, see Fig 1 and 2; Col 2, lines 16-35), 
adjusting a shape of a plate (16, see Fig 1 and Fig 4) made of a thermoformable material (Col 6, lines 39-43) to a portion of the limb or the joint (Col 7, lines 16-26), the thermoformable material being malleable at a temperature and rigid at room temperature (Col 6, lines 39-43; 16 is a thermoformable material and is thus malleable when heated and rigid at room temperature)
forming a pocket on the sleeve for receiving the plate (14, see Fig 1; Col 3, lines 3-5), the pocket having a shape adjusted to that of the plate (14 is seen in a shape adjusted to that of the 16, see Fig 1), and 
the examiner is interpreting the term “covered” to be defined as “to lie over” as referred to by the Merriam-Webster’s dictionary definition) a thermoforming operation of the plate, the thermoforming operation including placing the orthosis on the limb or the joint with the plate in a malleable state in the pocket (during the thermoforming process, the orthosis is seen placed on a user’s limb, which includes a joint, with 16 present in 14 in a malleable state, see Figs 1 and 3; Col 6, lines 60-68 to Col 7, lines 1-8), enabling relative movement of the plate with respect to the elastic fabric forming the pocket (Col 3, lines 3-5; 16 is allowed to move into and out of 14) during and after the thermoforming operation (Col 3, lines 3-5; 16 is capable of moving out of 14 to perform the thermoforming operation (Col 6, lines 57-60) and 16 is also capable of being placed into 14 after the thermoforming operation (Col 6, lines 60-61)); wherein
either the sleeve is an integral sleeve (sleeve 18 includes other parts that together forms the device 10 and is thus considered as being an integral sleeve as 18 is capable of forming into a sleeve when wrapped around a user, see Figs 1 and 2) (examiner is interpreting the term “integral” to be defined as “composed of constituent parts” as referred to by the Merriam-Webster’s dictionary definition) configured such that the operation of the orthosis does not require the intervention of another person and/or professional (sleeve 18 is secured to the user via hook and loop-type fasteners which inherently allows one the full capability of operating the device without the intervention of another person and/or professional as hook and loop-type fasteners allow for simple and quick attachment and detachment, see Figs 1-2 and Col 5, lines 1-39), or the sleeve (18) in made of a single piece of elastic fabric (Col 4, lines 34-37) configured such that the operation of the orthosis does not require the intervention of another person and/or professional (sleeve 18 is secured to the user via hook 
Brunswick does not explicitly disclose wherein the plate made of a thermoformable material being malleable at a temperature between 65 and 75 degrees Celsius and rigid at room temperature. 
Baylor teaches of an analogous device used in the art of maintaining and protecting a user’s joints (Figs 23 and 25-28; abstract) having an analogous sleeve (100, Figs 25-28), analogous pocket (102, see Figs 25-28),  and an analogous plate made of a thermoformable material, wherein the plate made of a thermoformable material is malleable at a temperature between 65 and 75 degrees Celsius and rigid at room temperature (85,104, see Figs 23 and 25-28; 85 and 104 are one in the same as Baylor contemplates that the material of 104 to be similar to 85 (Col 9, lines 8-15; Baylor) where 85 is preferably made of aquaplast (Col 8, lines 50-58; Baylor)) for the purpose of being easily formable thus enhancing the protection of the users joints when in use (Col 8, lines 50-58 and abstract; Baylor). Examiner notes that the material aquaplast is same material as referred to in the 3rd paragraph, pg 6 of applicant’s spec to describe the plate and will thus be malleable at a temperature between 65 and 75 degrees Celsius and ridged at room temperature. For purposes of compact prosecution, the examiner also relies on extrinsic evidence of Rich disclosing the material aquaplast as being malleable in the temperature ranges between 65 and 75 degrees Celsius ([0027]-[0028]; Rich) (140-160 degrees Fahrenheit fall in the range of 65-75 degrees Celsius) for the purpose being moldable at a low temperature and thus quicker to begin molding. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of the plate disclosed by Brunswick with the material of the plate as taught by Baylor with extrinsic evidence provided by Rich in 
The modified Brunswick discloses the device above.
As combined, although Brunswick discloses the surface of the pocket being covered, Brunswick is silent wherein the surface of the pocket or the panel is covered with a coating and is silent of the coating being configured to prevent threads of the elastic fabric from being embedded in the plate, the embedding resulting from a thermoforming operation of the plate, the prevention of embedding enabling relative movement of the plate with respect to the elastic fabric forming the pocket during and after the thermoforming operation.
Grounds teaches of an analogous device used in the art of protecting vulnerable regions of the body (see Abstract) having an analogous elastic pocket (26, see Fig 5; abstract and [0054]) and an analogous plate (44, see Fig 5; Abstract and [0056]; the examiner is interpreting the term “plate” to be defined as a smooth flat thin piece of material as referred to by the Merriam-Webster’s dictionary definition) wherein the surface of the pocket in contact with the plate when the plate is in the pocket is covered with a coating ([0054]; the inner surfaces of the pocket 26 are coated with PTFE and is thus considered as being covered) that is capable of facilitating relative movement of the plate with respect to the elastic fabric forming the pocket during and after operation ([0064] and [0069]) for the purpose of keeping the plates in a desired structural shape ([0054]) as well as for allowing relative movement of the plate with respect to the pocket ([0064] and [0069]), thus enabling quick and easy insertion and removable of the plate with respect to the pocket.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the surfaces of the pocket disclosed by Brunswick, to be treated with the coating as taught by Grounds in order to keep the plate in a desired structural shape ([0054]) as well as for allowing relative movement of the plate with respect to the 
The modified Brunswick disclose the invention as discussed above.
As combined, the modified Brunswick further disclose that the pocket and plate facilitating the prevention of embedding enabling relative movement of the plate with respect to the elastic fabric of the pocket during and after the thermoforming operation by a coating configured to prevent treads of the elastic fabric from being embedded in the plate, the embedding from an embedding of threads of the elastic fabric resulting from a thermoforming operation of the plate (this limitation is like a product-by-process limitation, where the process is "prevent treads of the elastic fabric from being embedded in the plate, the prevention of embedding enabling relative movement of the plate with respect to the elastic fabric forming the pocket during and after the thermoforming operation” The structure of Brunswick, Baylor, and Grounds has the structure required by the claim (the plate and the pocket having relative movement with respect to one another during and after the thermoforming process, see Brunswick (Col 3, lines 3-5 Col 3; 16 is capable of moving out of 14 to perform the thermoforming operation (Col 6, lines 57-60) and 16 is also capable of being placed into 14 after the thermoforming operation (Col 6, lines 60-61); the plate 85/104 being made of the same material noted in the applicants spec 3rd para, pg 6 and capable of being inserted and removed from a pocket, see Baylor (Figs 23,25-28, Col 8, lines 50-58, and Col 9, lines 8-15);also see Grounds, Abstract,[0054],[0056],[0064],[0066]; the pocket (26) and plate (44) having relative movement with respect to one another via coating (PTFE) allowing quick insertion and removal during and after operational use) and can therefore be expected to perform in the same manner as Applicant's. As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. See MPEP 2113).

Regarding claim 13, the modified Brunswick discloses the method of claim 12. 
Brunswick further discloses wherein the formation of the pocket is performed by attaching a layer on an inner face of the sleeve (20 of 14 is attached to the inner face of 18 via 32, see Fig 1), the layer being configured to contact the skin of the limb or the joint to be maintained (Col 7, lines 16-22, see Figs 1, 2, 3, and 3a).  

Regarding claim 14, the modified Brunswick discloses the method of claim 12.
 	Brunswick further discloses further comprising: placing the plate in the pocket (Col 7, lines 16-26): heating the orthosis to a temperature sufficient to soften the plate (Col 6, lines 57-60); and placing the sleeve around the limb or joint before the plate hardens (Col 7, lines 16-33).

Claims 5, 10-11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sumner Brunswick (US Patent No. 4,716,892), in view of Baylor (US 5,898,938) with extrinsic evidence provided by Rich (US 2016/0095737 A1), in view of Grounds (US Patent Application Publication No. 2002/0026664 A1), in further view of Fontaine (US Patent No. 9,492,304).

Regarding claim 5, the modified Brunswick discloses the orthosis according to claim 1. 
Brunswick further discloses wherein the sleeve is made of an elastic fabric (Col 4, lines 34-37) having a thickness (18 is seen having a thickness, see Fig 3A).
The modified Brunswick is silent where in the thickness is between 0.2 and 1.5 mm. 
Fontaine teaches of an analogous sleeve, wherein the thickness is between 0.2 and 1.5 mm (Col 3, lines 11-12) for the purpose of having the sleeve comfortably fit inside a shoe or any type of footwear (Col 4, lines 30-36).


Regarding claim 10, the modified Brunswick discloses the orthosis according to claim 8. 
Although Brunswick further discloses wherein an outer face of the pocket (outer surface of 20 of 14, see Fig 1) is configured to contact skin of the limb or the joint to be maintained (Col 7, lines 16-22, see Figs 1, 2, 3, and 3a), a portion of the pocket (20b, see Fig 1) having an elasticity in a direction perpendicular to an axis of the limb (Col 8, lines 53-57), Brunswick is silent wherein the elasticity in the direction perpendicular to an axis of the limb greater than or equal to that in a direction parallel to the axis of the limb and wherein the outer face of the pocket is coated with a polymer gel layer.  
Brunswick teaches in another embodiment wherein the elasticity in a direction perpendicular to an axis of the limb greater than or equal to that in a direction parallel to the axis of the limb (Col 9, lines 24-34; 68 is capable of being stretched in the longitudinal and width dimensions) for the purpose of encircling the users leg, thus enhancing support to the user (Col 9, lines 8-15) 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of the pocket disclosed by Brunswick in view of Grounds with the material of the outer panel taught by Brunswick in order to enhance the accommodation of the brace element (Col 9, lines 48-50).
The modified Brunswick in further view of Brunswick disclose the invention above.
The modified Brunswick is silent wherein the outer face of the pocket is coated with a polymer gel layer.
Fontaine teaches of an analogous orthosis wherein the outer face of the pocket (4,40 see Figs 11,14,17) is coated with a polymer gel layer (Col 5, lines 41-44 and Col 2, lines 44-45) for the purpose of 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the outer face of the pocket of Brunswick in view of Grounds in view of Brunswick with the polymer gel as taught by Fontaine in order to increase the coefficient of friction of the outer face of the pocket to the users skin thereby preventing the pocket from slipping out of position relative the sleeve when in use (Col 2, lines 34-37).
	
Regarding claim 11, the modified Brunswick disclose the orthosis according to claim 10.
 The modified Brunswick further disclose the orthosis further comprising a polymer gel pellet (Col 5, lines 41-44; 4 is in the shape of a pellet and is made of a material comprising a polymer gel, see Fig 1, 14, and 15; Fontaine) removably attached to the outer surface of the pocket (Col 6, lines 33-38; Fontaine) and coated with a polymer gel layer (20b; the modified Brunswick in view of Grounds as modified by Brunswick in further view of Fontaine).  

Regarding claim 16, the modified Brunswick discloses the method of claim 14. 
As combined, although Brunswick further discloses the thermoforming operation of the thermoformable plate (Col 6, lines 57-68 to Col 7, lines 1-33), the modified Brunswick is silent wherein the thermoforming operation includes placing a pellet on an area of an outer face of the pocket, before placing the sleeve around the limb or the joint, the outer face of the pocket being configured to contact skin, and the pellet being removed from the sleeve after the thermoforming operation so as to form a gap between the plate and the skin.  
	Fontaine teaches of a step of placing a pellet (4,40 is pellet shaped and is therefore considered a pellet, see Fig 1, 14, and 15) on an area of an outer face of the pocket (Col 6, lines 36-43) before placing 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the thermoforming operation of the thermoformable plate disclosed by the modified Brunswick to include a removable pellet that applies an external force against the user and against the pocket and the elastic sleeve as taught by Fontaine in order to create an adjustable and removable force against user and against the pocket and elastic sleeve, thus improving and enhancing the desired therapeutic effectiveness to the user (Col 6, lines 30-53).

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sumner Brunswick (US Patent No. 4,716,892), in view of Baylor (US 5,898,938) with extrinsic evidence provided by Rich (US 2016/0095737 A1), in view of Grounds (US Patent Application Publication No. 2002/0026664 A1), in view of Hayashi (US Patent No. 6,056,713), in further view of Carlson et al. (US Patent No. 6,362,387 B1).

Regarding claim 7, the modified Brunswick discloses the orthosis according to claim 1. 
As combined, although the modified Brunswick further discloses wherein the plate (16) and an edge portion of the plate (the peripheral edges of 16, see Figs 1 and 4; Brunswick) is covered (Col 6, lines 33-38; 16 is covered by 20 of 14; Brunswick) limiting the adhesion between the plate and the inner faces of examiner is interpreting the adherence between the plate and the inner surface of the pocket to be the van der waals forces between the two; with that being said, PTFE is a coating well known in the art of material science as being used as a surface coating to reduce the coefficient of friction between two adjacent surfaces and would therefore be seen as reducing the adhesion; Brunswick as modified by Grounds) during and after the thermoforming operation of the plate (Col 3, lines 3-5; 16 is capable of moving out of 14 to perform the thermoforming operation (Col 6, lines 57-60) and 16 is also capable of being placed into 14 after the thermoforming operation (Col 6, lines 60-61); Brunswick).  
The modified Brunswick is silent wherein the plate is cut from anti-adhesion-treated sheet material.
Hayashi teaches of an analogous plate (11, see Fig 1) wherein the plate is cut from an anti-adhesion-treated sheet material (Col 3, lines 1-5) for the purposes of making a conformable orthosis (Col 3, lines 1-5).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the production of the plate of the modified Brunswick with the production of the plate of Hayashi in order to easily mass produce the components necessary to make the analogous plate. 
The modified Brunswick disclose the invention above.
The modified Brunswick are silent wherein a portion of the plate edges is covered with a strip configured to refrain from adhering to inner faces of the pocket.
Carlson teaches of a strip (Col 1, lines 5-11, see Figs 1, 2, and 4) having a low coefficient of friction (12, see Fig 2; Col 42-43) with an adhesive (16, see Fig 2) that is capable of adhering to an 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the portion of the plate edges disclosed by the modified Brunswick to have the strip taught by Carlson in order to lower the coefficient of friction between two surfaces, thus enhancing the removability of the plate from the pocket by reducing the amount of shear (Col 3, lines 38-45).

Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sumner Brunswick (US Patent No. 4,716,892), in view of Baylor (US 5,898,938) with extrinsic evidence provided by Rich (US 2016/0095737 A1), in view of Grounds (US Patent Application Publication No. 2002/0026664 A1), in view of Carlson et al. (US Patent No. 6,362,387 B1).

Regarding claim 15, the modified Brunswick discloses the method of claim 14.
the modified Brunswick is silent wherein the thermoforming operation includes covering the limb or the joint with a film prior to placing the sleeve around the limb or the joint. 
Carlson teaches of an analogous method comprising a step of covering the limb or joint with a film prior to placing the sleeve around the limb or joint (Col 1, lines 5-10; the low friction material is capable of being placed over the users skin before adorning an analogous sleeve) for the purpose of reducing the likelihood of abrasion, trauma, and ulceration in localized areas (Col 1, lines 10-11).
 	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the thermoforming operation disclosed by the modified Brunswick with the step of covering the limb or joint with a film prior to placing the sleeve around the limb or joint as taught by Carlson in order to prevent friction between the orthosis and the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 4240415 is considered pertinent because it relates to the applicant’s invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANT TYLER BENNETT whose telephone number is (571)272-3461.  The examiner can normally be reached on Monday - Friday: 7:30am - 5:00pmEST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571) 270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANT T BENNETT/               Examiner, Art Unit 3786               


/RACHAEL E BREDEFELD/               Supervisory Patent Examiner, Art Unit 3786